DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Hashimoto, USPAP 2015/0068200.  Hashimoto discloses a hydraulic circuit for a construction machine including a center bypass passage including a group of directional control valves arranged in tandem; and a bleed-off valve arranged in the center bypass passage on a downstream side of the group, wherein each directional control valve includes a first internal passage causing the pressurized oil supplied to the directional control valve to flow out to the center bypass passage and a second internal passage supplying the pressurized oil to a cylinder port, wherein a parallel passage is formed by the center bypass passage and the first internal passage by causing the pressurized oil discharged from the hydraulic pump to flow to the center bypass passage on the downstream of the directional control valve, wherein the second internal passage supplies the pressurized oil from the center bypass passage through an opening of a spool and/or the bypass passage to the cylinder port.
Figure 8 of Hashimoto discloses:

    PNG
    media_image1.png
    834
    668
    media_image1.png
    Greyscale

Figure 6 of Hashimoto discloses:

    PNG
    media_image2.png
    809
    570
    media_image2.png
    Greyscale

Figure 5 of Hashimoto discloses:

    PNG
    media_image3.png
    831
    626
    media_image3.png
    Greyscale

Figure 3C of Hashimoto discloses:

    PNG
    media_image4.png
    708
    544
    media_image4.png
    Greyscale

Figure 2 of Hashimoto discloses:

    PNG
    media_image5.png
    908
    636
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    755
    624
    media_image6.png
    Greyscale



wherein at least a directional control valve other than a most downstream directional control valve in the center bypass oil passage among the plurality of directional control valves opens the center bypass oil passage; and a bleed-off valve connected to a part of the center bypass oil passage upstream of at least one of the plurality of directional control valves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667